UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR () TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-23153 REMOTEMDX, INC. (Exact name of small business issuer as specified in its charter) Utah 87-0543981 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 150 West Civic Center Drive Suite 400 Sandy, Utah 84070 (Address of principal executive offices) (801) 563-7171 (Issuer’s telephone number) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] On August 7, 2007, the issuer had a total of 123,008,784 shares of common stock issued and outstanding.The issuer also had a total of 1,629 shares of Series A Preferred Stock outstanding, convertible at any time at the option of the holders thereof into common stock at the rate of 370 shares of common stock for each share of Series A Preferred Stock, or a total of 602,482 shares, 12,999 shares of Series B Preferred Stock outstanding, convertible at any time at the option of the holders thereof into approximately 134,472 shares of common stock. Transitional Small Business Disclosure Format (Check One): Yes
